Per Curiam.

Appellant in his application to the court of appeals essentially stated that appellate counsel did not argue his case the way appellant thought he should have, or the way appellant himself would have argued it. This is not the standard for ineffective assistance of counsel. The judgment of the court of appeals is affirmed for the reasons stated in its entry denying the application for reopening.

Judgment affirmed.

Moyer, C.J., Douglas, Wright, Resnick, F.E. Sweeney, Pfeifer and Cook, JJ., concur.